Citation Nr: 1627766	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-20 184	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a sleep disability, claimed as obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as due to undiagnosed illness.

2.  Entitlement to service connection for a skin disability, to include as due to undiagnosed illness or to exposure to bromine or other toxic chemicals.

3.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome and gastroesophageal reflux disease with hiatal hernia (GI disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to September 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for GI disability and a July 2010 rating decision that denied service connection for sleep apnea and determined that no new and material evidence had been submitted with respect to a previously denied claim of service connection for skin disability.  An August 2015 rating decision continued the rating assigned for GI disability.  In November 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

(The Veteran's claim of service connection for skin disability was initially denied in a March 2009 rating decision.  At that time, the diagnosed disability considered, based on January 2009 VA examination, was dermatographism as a form of urticaria (i.e., a single skin disability).  In December 2009 (i.e., within one year following the March 2009 rating decision), VA received additional private treatment records that noted dermatographism and urticaria as separate diagnoses (i.e., as multiple skin diagnoses).  While the July 2010 rating decision on appeal concluded that no new and material evidence had been submitted (i.e., that the March 2009 rating decision remained final), the Board finds that the submission of medical evidence of multiple diagnoses meets the "low threshold" for new and material evidence as outlined in Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, the Board finds that the finality of the March 2009 rating decision was vitiated by the additional private medical evidence indicating the presence of multiple skin disabilities, that the August 2010 notice of disagreement was timely, and that no separate decision to reopen the matter is required.)

(The Veteran also perfected an appeal regarding the rating assigned for a right shoulder disability.  At a September 2011 Decision Review Office (DRO) hearing, prior to certification of his appeal to the Board, he withdrew his appeal of that issue on the record.  Consequently, that issue is not before the Board.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

GI Disability

At the November 2015 Board hearing, it was observed that the appeal of the rating assigned for GI disability was initiated by a notice of disagreement with an August 2015 rating decision (that continued the assigned 10 percent rating), that no statement of the case had been issued, and that the matter was not yet before the Board; no testimony was taken on the matter.  A closer review of the record revealed that the Veteran had perfected a prior appeal of such matter by a February 2014 substantive appeal; a videoconference hearing was requested.  It does not appear that he withdrew his perfected appeal or his request for a Board hearing.  Because videoconference hearings are scheduled by the AOJ, a remand of this issue is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Sleep Apnea

The Veteran has asserted multiple theories of entitlement with respect to his diagnosed sleep apnea: (1) initial onset during active service (see, e.g., September 2011 DRO hearing transcript, page 23); (2) secondary to service-connected PTSD (see, e.g., November 2015 Board hearing transcript, page 8, (lay report that a nexus opinion was provided by medical professional)); (3) secondary to service-connected GI disability (see, e.g., treatise evidence submitted in December 2012); (4) secondary to chronic pain from service-connected orthopedic disabilities (see, e.g., July 2010 VA examination report, page 2); and (5) as a medically unexplained chronic multisymptom illness (see, e.g., March 2010 correspondence (citing to VA Training Letter 10-1)).  While he has presented some lay testimony or evidence in support of each theory, not all theories were addressed in the July 2010 VA examination report.  Furthermore, the July 2010 VA examiner suggested that medication taken for service-connected orthopedic disability could aggravate sleep apnea, but did not address the probability of such aggravation (i.e., whether it was at least 50 percent likely to have aggravated the Veteran's sleep apnea) or quantify the additional disability imposed.  Consequently, the Board finds that remand for an opinion addressing all asserted theories of entitlement, to include aggravation, is warranted (to the extent necessary based on additional medical evidence obtained on remand).

In addition, the Board notes that the Veteran apparently had a sleep study performed in June 2008.  While the sleep study has been cited on VA examination and in treatment records, the study report is not in the record before the Board.  As a determination regarding the type of sleep apnea that has been diagnosed is critical to addressing the matter of etiology, the report (and any other outstanding/updated records of treatment for sleep disability) must be sought on remand.

Skin Disability

It is not in dispute that the Veteran was treated for skin complaints during service or that he has a current skin disability.  What remains to be resolved is whether there is a nexus between the current disability and the Veteran's service.  

The Veteran has asserted several theories of entitlement: (1) that his current skin disability is the same as that treated during service and has persisted since then (see, e.g., November 2015 Board hearing transcript); (2) that it is related to exposure to bromine or "toxic clouds" from incinerators while on active service (see, e.g., July 2010 VA neuropsychology consultation); and (3) as a medically unexplained chronic multisymptom illness (see, e.g., March 2010 correspondence (citing to VA Training Letter 10-1)).  

On October 2008 VA examination, the examiner provided a positive nexus based on the Veteran's report that his current symptoms had onset during active service and have continued since then.  However, the examination did not address VA treatment records from 2005 and 2006 that are negative (based on the Veteran's own lay testimony) for any persistent (i.e., chronic) skin disability.  This omission, in conjunction with the examiner's note that the current symptoms are inconsistent with the skin disability diagnosed during active service, renders the opinion inadequate.  Remand is required for an adequate opinion that addresses the relevant evidence of record and the Veteran's theories of entitlement.  

As the record suggests that the Veteran receives on-going treatment for skin disability, updated treatment records should be sought on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing his claim pertaining to GI disability.  That matter should thereafter be processed in accordance with established appellate practices.

2.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for sleep and skin disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include the June 2008 sleep study.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.
3.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his sleep disability.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following: 

(a)  Please identify (by diagnosis) each current sleep disability shown/found.

(b)  Please identify the likely etiology for each sleep disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability had its onset during active service or was caused or aggravated by (increased in severity due to) the Veteran's military service or a service-connected disability, to include the effects of any medications taken for such disability?  The response should specifically address: 

(i) the lay contentions that symptoms onset during active service (see, e.g., September 2011 DRO hearing transcript, page 23); 

(ii) the lay contention that the June 2008 sleep study report related sleep apnea to (service-connected) PTSD (see, e.g., November 2015 Board hearing transcript, page 8);

(iii) treatise evidence suggesting that sleep apnea is secondary to service-connected GI disability (see, e.g., treatise evidence submitted in December 2012); 
and (iv) the July 2010 VA examiner's opinion that sleep apnea may be aggravated by medication taken to treat chronic pain from service-connected orthopedic disabilities (see, e.g., July 2010 VA examination report, page 2).  

(c)  If the opinion is to the effect that service-connected disability/disabilities did not cause, but aggravated, the sleep disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) resulting from such aggravation. 

(d)  If the opinion is to the effect that the Veteran's sleep disability was not caused or aggravated by his service or service-connected disabilities, please identify the etiology considered more likely.

The examiner should explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  If any part of the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

4.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his current skin disability.  (If, in the opinion of the examiner, a consultation with another specialist is deemed necessary, such consultation should be arranged.)  The examiner should obtain a complete history from the appellant, review his entire record (to specifically include this remand, his STRs, postservice treatment records, and any prior medical opinions of record), and respond to the following:

(a)  Please identify (by medical diagnosis) each current skin disability shown/found.  In so doing, please address the diagnoses of tinea versicolor, scabies, dyshidrosis, neurotic excoriation, and dermatitis during active service and all postservice diagnoses, including dermatographism, urticaria, and mast cell disorder (all noted in the record).

(b)  Please identify the likely etiology for each current skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability:

(i) is related to a diagnosis or symptoms noted during active service (i.e., did it manifest during active service); 

(ii) is related to toxic cloud/bromine exposures during active service;

(iii) is part of a chronic multisymptom unexplained illness; 

or (iv) is in any other way related to service or service-connected disability/ies.

(c)  If the response to each of the above is no, please identify the etiology considered more likely.  

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

5.  The AOJ should then review the record, arrange for any further development indicated, and then readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

